DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 8, 9 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. U.S. Patent Application Publication 2010/0301480 A1 (the ‘480 reference, of record and matured into U.S. Patent 8,575,753 B2).
The reference discloses in Fig. 6 and related text a device and method of forming thereof as claimed.
Referring to claim 1, the ‘480 reference discloses a device, comprising: 
a substrate (400); 
a first and a second amorphous metal thin film interconnect(s) (second barrier metal 424, para [143], formed of amorphous metal, para [168], first one of which is depicted as 424 in Fig. 6 of a memory cell, para [129], the second amorphous metal interconnect 424 is of an adjacent cell along the horizontal direction in a cell array (para [133]: “…opening 415 may have a shape of a contact hole. In an exemplary embodiment, a plurality of openings may be provided periodically in a cell area of the magnetic memory device. In an exemplary embodiment, one opening may correspond to one unit cell of the magnetic memory device”)) over the substrate (400); 
a tunneling insulator (428, para [169]) over the first and second amorphous metal thin films interconnects (424 and not-depicted 424); 
a first conductive interconnect (platinum-manganese pinned layer 432, para [145]) over the tunneling insulator (428) and overlapping the first amorphous metal thin film interconnect (424); 
a second conductive interconnect (bitline 440, para [151]) over the tunneling insulator (428) and overlapping the first and second amorphous metal thin film interconnects (424 of the depicted cell and not-depicted 424 of an adjacent not-depicted cell, and note that, as known in the pertinent art, bit line 440 extends horizontally to connect to adjacent memory cells); and 
a third conductive interconnect (tungsten upper electrode 438, para [150]) over the tunneling insulator (428) and overlapping the first amorphous metal thin film interconnect (424).
Referring to claim 8 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a device, comprising: 
a substrate (400); 
a plurality of amorphous metal thin film interconnects (424 of the depicted cell and not-depicted 424 of an adjacent not-depicted cell) over the substrate (400); 
a tunneling insulator (428) over the plurality of amorphous metal thin film interconnects (424 and not-depicted 424); and 
a plurality of conductive interconnects (432 and 440; or 432, 440 and 438) over the tunneling insulator (428), the plurality of conductive interconnects (432 and 440; or 432, 440 and 438) being arranged such that a first conductive interconnect (432; or 432 or 438) of the plurality of conductive interconnects only overlaps one amorphous metal thin film interconnect (424) of the plurality of amorphous metal thin film interconnects, and a second conductive interconnect (440; or 440) of the plurality of conductive interconnects overlaps two, meeting the claim limitation two or more, amorphous metal thin film interconnects (424 of the depicted cell and not-depicted 424 of an adjacent not-depicted cell) of the plurality of amorphous metal thin film interconnects (424 of the depicted cell and not-depicted 424 of an adjacent not-depicted cell).
Referring to claim 9, the reference further discloses that the tunneling insulator (428) comprises a metal oxide (para [144]). 
Referring to claim 15, the reference further discloses that a number of the plurality of amorphous metal thin film interconnects (two, including 424 of the depicted cell and not-depicted 424 of an adjacent not-depicted cell) is the same as a number of the plurality of conductive interconnects (two, including 432 and 440). 
Referring to claim 16, the reference further discloses that a number of the plurality of amorphous metal thin film interconnects (two, including 424 of the depicted cell and not-depicted 424 of an adjacent not-depicted cell) is less than a number of the plurality of conductive interconnects (three, including 432, 440 and 438).
Referring to claim 17 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 8 where applicable, the reference discloses a method, comprising: 
forming a first and a second amorphous metal thin film interconnect(s) (424 of the depicted cell and not-depicted 424 of an adjacent not-depicted cell)  over a substrate (400); 
depositing a tunneling insulator (428) over the first and second amorphous metal thin films interconnects; and 
forming a first conductive interconnect (432) over the tunneling insulator (428) and overlapping the first amorphous metal thin film interconnect (424), a second conductive interconnect (440) over the tunneling insulator (428) and overlapping the first and second amorphous metal thin film interconnects (424 and not-depicted 424’s), and a third conductive interconnect (438) over the tunneling insulator (428) and overlapping the first amorphous metal thin film interconnect (424).

3.	Claims 1, 5, 8, 9, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cowell III et al. U.S. Patent Application Publication 2018/0203309 A1 (the ‘309 reference).
The reference discloses in Figs. 1, 2A-2D, 3A-3C and related text a device and method of forming thereof as claimed.
Referring to claim 1, the ‘309 reference discloses a device, comprising: 
a substrate (SUBSTRATE); 
a first and a second amorphous metal thin film interconnect(s) (AMTF 11, 12, para [18]) over the substrate; 
a tunneling insulator (tunnel barrier 32, para [18]) over the first and second amorphous metal thin films interconnects (11, 12); 
a first conductive interconnect (36, para [21]) over the tunneling insulator (32) and overlapping the first amorphous metal thin film interconnect (11) (Fig. 3B); 
a second conductive interconnect (13, para [19]) over the tunneling insulator (32) and overlapping the first and second amorphous metal thin film interconnects (11, 12) (see Fig. 3A); and 
a third conductive interconnect (S2, para [19]) over the tunneling insulator (32) and overlapping the first amorphous metal thin film interconnect (11) (see Fig. 3A).
Referring to claim 8 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a device, comprising: 
a substrate (SUBSTRATE); 
a plurality of amorphous metal thin film interconnects (11, 12) over the substrate; 
a tunneling insulator (32) over the plurality of amorphous metal thin film interconnects (11, 12); and 
a plurality of conductive interconnects (36 and 13; or 36, 13 and S2) over the tunneling insulator (32), the plurality of conductive interconnects (36 and 13; or 36, 13 and S2) being arranged such that a first conductive interconnect (36) of the plurality of conductive interconnects only overlaps one amorphous metal thin film interconnect (11) of the plurality of amorphous metal thin film interconnects, and a second conductive interconnect (13) of the plurality of conductive interconnects overlaps two, meeting the claim limitation two or more, amorphous metal thin film interconnects (11, 12) of the plurality of amorphous metal thin film interconnects (11, 12).
Referring to claim 5, the reference further discloses that each of the first and second conductive interconnects (36, 13) includes a crystalline metal thin film (paragraph(s) [0021], [0019]).
Referring to claim 13, the reference further discloses that the plurality of conductive interconnects (36 and 13; or 36, 13 and S2) includes a crystalline metal thin film (para [21], [19]).
Referring to claim 9, the reference further discloses that the tunneling insulator (32) comprises a metal oxide (para [18]). 
Referring to claim 15, the reference further discloses that a number of the plurality of amorphous metal thin film interconnects (two, including 11 and 12) is the same as a number of the plurality of conductive interconnects (two, including 36 and 13). 
Referring to claim 16, the reference further discloses that a number of the plurality of amorphous metal thin film interconnects (two, including 11 and 12) is less than a number of the plurality of conductive interconnects (three, including 36, 13 and S2).
Referring to claim 17 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 8 where applicable, the reference discloses a method, comprising: 
forming a first and a second amorphous metal thin film interconnect(s) (11, 12)  over a substrate (SUBSTRATE); 
depositing a tunneling insulator (32) over the first and second amorphous metal thin films interconnects (11, 12); and 
forming a first conductive interconnect (36) over the tunneling insulator (32) and overlapping the first amorphous metal thin film interconnect (11), a second conductive interconnect (13) over the tunneling insulator (32) and overlapping the first and second amorphous metal thin film interconnects (11, 12), and a third conductive interconnect (S2) over the tunneling insulator (32) and overlapping the first amorphous metal thin film interconnect (11).
Referring to claim 18, the reference further discloses that forming the first and second amorphous metal thin films interconnects (11, 12) comprises: 
depositing an amorphous metal layer over the substrate; and 
patterning the amorphous metal layer (para 18, see also Fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 7 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Choi et al. U.S. Patent Application Publication 2010/0301480 A1 (the ‘480 reference) in view of Ounadjela U.S. Patent 6,980,468 B1.
	Referring to claims 2 and 10, the ‘480 reference discloses a tunneling insulator layer as detailed above for claims 1 and 9, but does not disclose that the tunneling insulator comprises aluminum oxide. Instead, the reference discloses that the tunneling insulator comprises magnesium oxide (para [144]).
	Ounadjela, in disclosing a device comprising a tunneling insulator layer (27, Fig. 1), discloses that the tunneling insulator layer comprises aluminum oxide and magnesium oxide (col. 8, lines 29-32), thereby teaching that aluminum oxide and magnesium oxide are art-recognized equivalents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s tunneling insulator utilizing aluminum oxide.  One would have been motivated to make such a modification in view of the teachings in Ounadjela that aluminum oxide and magnesium oxide are art-recognized equivalent materials.
Furthermore, referring to claim 7, Ounadjela further teaches that the tunneling insulator layer 27 has a thickness of about 0.5 nm to 5 nm (5 angstrom to 50 angstroms), overlapping and meeting the claim range of 5nm  to 15 nm, to minimize resistance in memory cells 21 and 23 (col. 8, lines 44-52).  Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s tunneling insulator having a thickness of about 0.5 nm to 5 nm.  One would have been motivated to make such a modification in view of the teachings in Ounadjela to minimize resistance in memory cells.  

5.	Claims 3 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Choi et al. U.S. Patent Application Publication 2010/0301480 A1 (the ‘480 reference) in view of Cowell, III U.S. Patent Application Publication 20140368310 A1.
	Referring to claims 3 and 11, the ‘480 reference discloses an amorphous metal thin film (424 and not-depicted 424’s) as detailed above for claims 1 and 8, but does not disclose that the amorphous metal thin film interconnect comprise titanium aluminum.
	Cowell, III, in disclosing a device comprising an amorphous metal thin film interconnect (AMTF 10, Fig. 1B), discloses that the amorphous metal thin film interconnect comprises at least two of the elements aluminum, titanium, zirconium, copper, nickel, tantalum, tungsten, boron, or silicon (para [5]), thereby teaching that titanium aluminum is suitable for amorphous metal thin film interconnects.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s amorphous metal thin film interconnects (424 and not-depicted 424’s) utilizing titanium aluminum.  One would have been motivated to make such a modification in view of the teachings in Cowell, III that titanium aluminum is suitable for amorphous metal thin film interconnects.

6.	Claim 18 is rejected under 35 U.S.C. §103 as being unpatentable over Choi et al. U.S. Patent Application Publication 2010/0301480 A1 (the ‘480 reference) in view of Park et al. U.S. Patent Application Publication 2014/0264672 A1.
	Referring to claim 18, the ‘480 reference discloses forming the first and second amorphous metal thin film[[s]] interconnects (424 of the depicted cell and not-depicted 424 of an adjacent not-depicted cell) as detailed above for claim 17, but does not disclose that forming the first and second amorphous metal thin film[[s]] interconnects comprises depositing an amorphous metal layer over the substrate, and patterning the amorphous metal layer.
	Park et al., in disclosing a method comprising a plurality of memory cells (430, Fig. 51) each including an amorphous metal thin film interconnect (amorphous metal barrier layer) on a lower electrode 390 (paragraph(s) [0124], [0126]), discloses that forming the amorphous metal thin films interconnect of each of the cells comprises depositing an amorphous metal layer over a lower electrode material layer on a substrate (100), and patterning the amorphous metal layer using upper electrode 440 as an etching mask to form a plurality of memory cells each including an amorphous metal thin film interconnect (paragraph(s) [0124]-[0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference’s method to include forming the first and second amorphous metal thin films interconnects comprising depositing an amorphous metal layer over the substrate, and patterning the amorphous metal layer.  One would have been motivated to make such a modification in view of the teachings in Park to form a plurality of cells in one step.

Allowable Subject Matter
7.	Claims 4, 6, 12, 14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a device and method with all exclusive limitations as recited in claims 4, 6, 12, 14, and 19, which may be characterized (claim 4) in that each of the first and second conductive interconnects includes an amorphous metal thin film, (claim 12) the plurality of conductive interconnects includes an amorphous metal thin film, (claim 6) in that each of the first and second conductive interconnects includes a conductive oxide thin film, (claim 14) the plurality of conductive interconnects includes a transparent conductive oxide thin film, and (claim 19) in that forming the first, second, and third conductive interconnects comprises depositing a conductive material layer over the tunneling insulator, and patterning the conductive material layer.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


06-16-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818